DETAILED ACTION
Claims 1, 4-8, 10-14, 16-23, 25-27, 39, 41 and 44-49 are pending, and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 11-14, 16, 26-27, 39, 41, 44-49 are rejected under 35 U.S.C. § 103 as being un-patentable over U.S. Patent Application Publication Number 2012/0313755 attributed to Gutierrez et al. (hereafter referred to as Gutierrez) and U.S. Patent Number 6,658,091 attributed to Naidoo et al. (hereafter referred to as Naidoo. 
	Regarding claim 1: Gutierrez discloses a method, comprising: sending, to a display, first data representing a map of a first area [figure 2, 0047, 1202 of figure 12]; 
sending, to the display, second data representing a first indication of a first location associated with a first audio/video recording and communication device (A/V device) [0048, 0050, figure 3: clearly illustrates locations and associated A/V devices, 0067,  the user may select the camera at node P32 by clicking on the node in the map or by clicking on the camera name in the network control area 204 the screen 502  0055, 0056, 0063]; andLee &Hayes2 of 17R140-0219US Serial No. 15/387,471sending the image data to the display [510 of figure 5, 0055]; 
Gutierrez does not disclose based at least in part on the selection, sending a request for consent for sharing the image data and based at least in part on the consent being received, receiving the image data from one or more computing devices.
Naidoo discloses based at least in part on the selection, sending a request for consent for sharing the image data and based at least in part on the consent being received, receiving the image data from one or more computing devices [column 11, line 11-14]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Gutierrez and Naidoo before him/her, before the effective filing date of the claimed invention to incorporate Naidoo’s teachings of consent into Gutierrez to secure the image data.

Regarding claim 12: The method of claim 1, further comprising sending, to the display, fifth data representing information associated with the image data, the information including at least one of the first location or a date and time that the image data was generated [Gutierrez: 0050, figure 3].
Regarding claim 13: The method of claim 1, wherein: the sending of the fourth data representing the third indication comprises at least sending, to the display, the fourth data representing an icon associated with the image data; the determining the selection of the third indication comprises a selection of the icon [Gutierrez: 0055].
Regarding claim 14: The method of claim 1 further comprising: sending, to the display, fifth data representing, an icon associated with the image data [Gutierrez: figure 5, figure 8, figure 12-13]; determining a selection of the icon [Gutierrez: figure 8]; and causing the image data to be associated with a group of videos [Gutierrez: figure 8].
For claim 16: Gutierrez discloses a first electronic device comprising: a display [figure 3]; one or more processors [0050]; and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the first electronic device to perform operations comprising: displaying, on the display, a map of a first area [figure 2, 0047, 1202 of figure 12]; displaying, on the map, a first indication of a location associated with a second electronic device [figure 3]; generating first input data [figure 3 clearly indicates generation of input data, 0050, figure 12-13]; determining, based at least in part on the first input data, a second area on the map  the user may select the camera at node P32 by clicking on the node in the map or by clicking on the camera name in the network control area 204 the screen 502 may pop up when the user hovers a "mouse" icon over a particular node. Also a video pop up screen 502 pop up showing a real-time video 510 or still image of the current video/image data generated by the camera along with header information 512, 0055, 0056]; determining that the second input data represents a selection associated with the second electronic device [510 of figure 5, 0055]; and displaying, on the display, one or more images represented by the image data [510 of figure 5] 
Gutierrez does not disclose based at least in part on the selection, sending a request associated with receiving consent to share the image data.
Naidoo discloses based at least in part on the selection, sending a request associated with receiving consent to share the image data [column 11, line 11-14]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Gutierrez and Naidoo before him/her, before the effective filing date of the claimed invention to incorporate Naidoo’s teachings of consent into Gutierrez to secure the image data.
Naidoo discloses based at least in part on the consent being received, receiving the image data [column 11, line 11-14].

For claim 41: Gutierrez discloses a method comprising: receiving first input data [figure 2, 0047]; determining, based at least in part on the first input data, an area of interest [0047, 0048]; sending, to a display, first data representing a map that includes the area of interest [figure 2-3]; sending, to the display, second data representing an indication that an electronic device is located within the area of interest [figure 3, 0050]; receiving second input data [figure 5: the user may select the camera at node P32 by clicking on the node in the map or by clicking on the camera name]; and sending, to the display, the image data [figure 5].
Gutierrez discloses several inputs as has been pointed out above; he does not detail on the number of inputs. Having the teachings of Gutierrez, one of ordinary skill can come up with their own choice on the number regarding the number of inputs; that’s merely a design/implementation detail.
It would have been obvious to one of ordinary skill in the art, having the teachings of Gutierrez before him/her, before the effective filing date of the claimed invention to have specific number of inputs to accommodate some user who may prefer a certain number of inputs.
Gutierrez discloses based at least in part on the second input data, sending, to one or more computing devices, a request to share image data generated by the electronic device [figure 5: the user may select the camera at node P32 by clicking on the node in the map or by clicking on the camera name in the network control area 204 the screen 502 may pop up when the user hovers a "mouse" icon over a particular node. Also a video pop up screen 502 pop up showing a real-time video 510 or still image of the current video/image data generated by the camera along with header information 512, 0055, 0067]; 
Gutierrez does not disclose receiving consent to share image data generated by the electronic device;
Naidoo discloses receiving consent to share image data generated by the electronic device [column 11, line 11-14];
It would have been obvious to one of ordinary skill in the art, having the teachings of Gutierrez and Naidoo before him/her, before the effective filing date of the claimed invention to incorporate Naidoo’s teachings of consent into Gutierrez to secure the image data.
Naidoo discloses based at least in part on the consent for sharing the image data being received, receiving the image data from the one or more computing devices [column 11, line 11-14]. 
For claim 44: The first electronic device of claim 16, the one or more computer- readable media storing further instructions that, when executed by the one or more processors, cause the first electronic device to perform further operations comprising displaying, on the display, an indication that the consent for sharing the image data has been received [Naidoo: column 11, line 11-14].  
For claim 45: The first electronic device of claim 16, wherein the request includes at least one of: an identifier associated with the image data [Gutierrez: 1106 of figure 11, 0069]; or an identifier associated with a user requesting the image data.  

For claim 47: The method of claim 41, further comprising: determining a criteria [figure 3, 0050]; and determining that the image data satisfies the criteria, wherein the second data further represents an indication that the electronic device generated the image data that satisfies the criteria [figure 3, 0050].  
For claim 48: The method of claim 41, further comprising sending, to the display, third data representing a list of videos to present with the map, the list of videos including an identifier for a video represented by the image data [Gutierrez: 1304 of figure 13, 0078, 1106 of figure 11, 0069].  
For claim 49: The method of claim 41, wherein the sending of the image data to the display causes the display to present, over a portion of the map, one or more images represented by the image data [Gutierrez: figure 5].
Claims 26-27 are rejected using the same rationale as claims 11-12 respectively.
Claims 10, 17-18, 25 are rejected under 35 U.S.C. § 103 as being unpatentable Gutierrez and Naidoo and U.S. Patent Application Publication Number 2009/0015672 attributed to Clapp et al. (hereafter referred to as Clapp). 
Regarding claim 10: Neither Gutierrez nor Naidoo discloses displaying a number that indicates a number of videos associated with the first A/V device.
Clapp discloses displaying a number of videos associated with the first A/V device [0048, 410 of figure 4].

For claim 17: The first electronic device of claim 16, wherein the location is a first location, and wherein the one or more computer-readable media storing store further instructions that, when executed by the one or more processors, cause the first electronic device to perform further operations comprising: generating third input data [Gutierrez: figure 5, figure 8, figure 12-13]; determining a second location based at least in part on the third input data [Gutierrez: figure 5, figure 8, figure 12-13]; 
Neither Gutierrez nor Naidoo discloses displaying, on the map, a first icon associated with the second location, the first icon being a first type.  
Clapp discloses displaying, on the map, a first icon associated with the second location, the first icon being a first type [figure 4, 0047].
It would have been obvious to one of ordinary skill in the art, having the teachings of Gutierrez and Naidoo and Clapp before him/her, before the effective filing date of the claimed invention to incorporate icon as taught by Clapp into Gutierrez and Naidoo to distinguish location. One of ordinary skill in art would do so because Gutierrez already discloses that map can display different icon symbols [0047, figure 3].

For claim 36: The method of claim 1, further comprising: based at least in part on the selection, displaying a list of videos [Clapp: 410 of figure 4]; generating third input data [Clapp: 0048]; and determining that the third input data corresponds to a selection associated with a video from list of videos, the video represented by the image data, and wherein displaying the one or more images represented by the image data is based at least in part on the selection associated with the video [Clapp: 0048, 410 of figure 4].  
Claim 25 is rejected using the same rationale as claim 10.
Claims 4-5, 8, 19-20, 23 are rejected under 35 U.S.C. § 103 as being un-patentable over Gutierrez and Naidoo and U.S. Patent Application Publication Number 2009/0322874 attributed to Knutson et al. (hereafter referred to as Knutson). 
Regarding claim 4: Gutierrez discloses generating third input data [figure 12-13]. Neither Gutierrez nor Naidoo discloses determining based at least in part on the third input data, a range of at least one of a date or a time.
Knutson discloses determining based at least in part on the third input data, a range of at least one of a date or a time [Knutson: 390 of figure 7J].
It would have been obvious to one of ordinary skill in the art, having the teachings of Gutierrez and Naidoo and Knutson before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Knutson regarding 
Regarding claim 5: The method of claim 4, further comprising: determining an additional time that the first A/V device generated the image data; and determining that the additional time satisfies the range [Knutson: 394 of figure 7K].
Regarding claim 8: The method of claim 1, further comprising generating third input data [Knutson: figure 7A]; determining, based at least in part on the third input data, at least one of a case number or an incident number [Knutson: 306 of figure 7A].
Claims 19-20, 23 are rejected using the same rationale as claims 4-5, 8 respectively.
Claims 6-7, 21-22 are rejected under 35 U.S.C. § 103 as being un-patentable over Gutierrez and Naidoo and U.S. Patent Application Publication Number 2004/0006425 attributed to Wood et al. (hereafter referred to as Wood). 
Regarding claim 6: Neither Gutierrez nor Naidoo discloses displaying, on the map, a polygon representing the second area.
Wood discloses displaying, on the map, a polygon representing the second area [Wood: 0030, figure 4, user may define a polygon representing the area of interest on display].
It would have been obvious to one of ordinary skill in the art, having the teachings of Gutierrez and Naidoo and Wood before him/her, before the effective filing date of the claimed invention to incorporate a polygon as taught by Wood into Gutierrez and Naidoo to accommodate the user who may prefer to draw a polygon on the map, the polygon representing the second area.

Claims 21-22 are rejected using the same rationale as claims 6-7 respectively.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 16, 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,650,247. Although the claims at issue are not identical, they are not patentably distinct from each other.
For independent claims 1, 16, 41: Claim 1 of U.S. Patent No. 10,650,247 is written in media form whereas claims 1, 41 of the instant application are written in method form and claim 16 of the instant application is written in device form. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of U.S. Patent No. 10,650,247 is narrower than the claims 1, 16, 41 of the instant application. 
Response to Arguments
For 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims: The rejected claims are cancelled. Consequently the rejection is no longer necessary.
For Double Patenting Rejection: 
Rejection has been updated. Applicant has requested that the provisional double patenting rejections be held in abeyance until all other grounds of rejections are resolved.
For 35 U.S.C. §103 rejection: 
Applicant's arguments filed have been fully considered but they are not persuasive. 
The applicant reproduces claim 1 language and makes statements as below:
Gutierrez and Naidoo, whether taken alone or in combination, do not teach or suggest at least, "determining a selection of the third indication; based at least in part on the selection, sending a request for consent for sharing the image data; [and] based at least in part on the consent being received, receiving the image data from one or more computing devices," as claim 1 recites. 
The applicant then reproduces Naidoo and argues as below:
When a guest user performs lifestyle monitoring, the guest user will have limited access to security system 100. Thus, guest users may not have full access to all cameras 112 and all audio stations 107 at all times. For example, remote user 152 may be able to access video from a camera 112 in a kitchen twenty-four hours a day, but may never be able to monitor audio or video from a bedroom. As another example, remote user 152 may be given permission to view video from several cameras 112 on a particular day, but only on that particular day. Remote user 152 may also be given permission to only access certain audio stations 107. 
Naidoo, col. 11, 11. 5-15.
As shown, Naidoo describes that a guest user may be provided limited access to a camera or an audio station. Id. Naidoo does not teach or suggest sending a "request for consent for sharing" a video generated by the camera, let alone sending such a "request for consent for sharing" the video based on the guest user selecting the video. 
For instance, when describing setting up the guest user, Naidoo states: 
The present invention provides for access to security gateway 115 and security system server 131 by remote user 152 using a remote client 155 which is located at a remote location 150. Remote user 152 may be the General Administrator, i.e., a person (typically the owner of premises 110) having full access to security gateway 115, including without limitation having the following capabilities: accessing all zones; arming and disarming security system 100; reviewing logs of alarm events and non- alarm events; accessing account information such as the billing address, phone number, and contact persons; renaming a sensor; performing maintenance on the system such as checking battery levels; creating guest accounts for other remote users 152, including defining access permissions for the guest user and creating a username and password for the guest user; and adjusting controls on the security system 100, such as the gain control for the microphones, the volume controls for the speakers, and the time limit for caching information. Alternatively, remote user 152 may be a guest user, i.e., a user whose permissions and access are controlled by the General Administrator. The features of the security system that a guest user may access are defined and modified according to the General Administrator's preferences. Additional information regarding general system administrative functions and user permissions can be found in U.S. Pat. Nos. 5,689,708; 5,694,595; and 5,696,898, the contents of which are incorporated by reference herein. 
As shown, Naidoo describes creating a guest account so that the guest user may access the camera. Id. In other words, the guest account is created for the guest user before the camera generates the video. As such, Naidoo does not teach or suggest sending a "request for consent for sharing" the video generated by the camera. Consequently, the combination of Gutierrez and Naidoo does not teach or suggest "determining a selection of the third indication; based at least in part on the selection, sending a request for consent for sharing the image data; [and] based at least in part on the consent being received, receiving the image data from one or more computing devices," as claim 1 recites. 
For at least the reasons presented herein, the combination of Gutierrez and Naidoo does not teach or suggest all of the features of claim 1. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 1. 
As described above, Gutierrez discloses many A/V devices indicated on the map that the user may select and share, but does not detail into any required consent for sharing image data. 
The applicant argues that the guest user account is created before the video is generated and because of that there is no "request for consent for sharing". The argument is not persuasive. The Specification discloses the request to share may include future videos [0113]. In addition, at what point the guest account is created is irrelevant. The guest user needs to send the request to share the generated videos; there is no sharing unless the request for consent for sharing is successful. Naidoo has the clear teachings regarding consent as below:
When a guest user performs lifestyle monitoring, the guest user will have limited access to security system 100. Thus, guest users may not have full access to all cameras 112 and all audio stations 107 at all times. For example, remote user 152 may be able to access video from a camera 112 in a kitchen twenty-four hours a day, but may never be able to monitor audio or video from a bedroom. As another example, remote user 152 may be given permission to view video from several cameras 112 on a particular day, but only on that particular day. Remote user 152 may also be given permission to only access certain audio stations 107.
Furthermore, it appears the applicant has interpreted the term “consent” literally.
There is no other new line of arguments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
U.S. Patent Application Publication Number 2013/0067594 attributed to Kantor et al. (hereafter referred to as Kantor) teaches sharing images requires consent [0038].
U.S. Patent Application Publication Number 2013/0074106 attributed to Hayashi et al. (hereafter referred to as Hayashi) teaches sharing images requires consent [0043]. 
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7-4 ET (1st week of the bi-week) and Mon-Tue 7-4 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Anita D. Chaudhuri/
Examiner, Art Unit 2173

                                                                                                                                                                                                                                                                                                                                      /KIEU D VU/Supervisory Patent Examiner, Art Unit 2173